

	

		II

		109th CONGRESS

		2d Session

		S. 2638

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Mr. Frist (for himself

			 and Mr. Alexander) introduced the

			 following bill; which was read twice and referred to the Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  2-Methylhydroquinone.

	

	

		1.2-Methylhydroquinone

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							

								9902.29.092-Methylhydroquinone (CAS No. 95–71–6) (provided for in

						subheading 2907.29.90)FreeNo changeNo changeOn or before 12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

